PER CURIAM.
We affirm the trial court’s order sentencing appellant to five years in prison pursuant to appellant’s negotiated plea of no contest. We remand, however, for a technical correction in the terms of the sentencing order so that the written order will comply with the court’s oral pronouncement at the hearing. Specifically, at the sentencing hearing, the trial court stated that appellant would be sentenced to a five-year minimum mandatory prison term pursuant to § 790.221(2), Fla. Stat. (1991), which provides mandatory penalties for the possession of a short-barreled shotgun. Accordingly, the sentencing order should be corrected to reference the five-year minimum mandatory term. The incorrect imposition of a three-year minimum mandatory term under § 775.087(2) should be deleted from the sentencing order.
MINER and ALLEN, JJ., and SHIVERS, Senior Judge, concur.